NON-FINAL REJECTION
Introduction
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Office action addresses U.S. Application No. 17/149,456, which is a reissue application of U.S. Application No. 15/235,504 (U.S. Patent No. 10,182,059 issued January 15, 2019).
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The preliminary amendment filed January 14, 2021 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,182,059 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of Assignee
	This application is objected to because the Consent of Assignee fails to include the typed or printed name of person signing on behalf of the assignee.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP §1410.01.  A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

Claim Objections
The amendment filed January 14,2021 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  That is, Applicant failed to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  See 37 CFR 1.173(c).  MPEP § 1543 (II).  A supplemental paper correctly amending the reissue application is required. 


Rejection under 35 U.S.C. §251
Claims 7-12 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 64 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact relevant to this rejection:

During the prosecution of ‘504 a Non-Final Rejection was issued rejecting all pending claims.
Applicant filed a response amending the claims to include language relating to directory service, which resulted in a Final Rejection.
Applicant filed a response on September 13,2018 to the Final Rejection further amending the claims to recite in the inquiring step: “the directory service being constructed using the entire organization as target, the directory service retaining information items of all of the members belonging to the organization, and responding to the inquiry, the directory service being used to classify the guest user as having a second utilization authority or a third utilization authority.”  Applicant also argued that in “Nakanowatari, there is no inquiring of a directory service whether a guest user is a member of an organization and thereby registered in the directory service, and giving him a particular use authority as a result….any alleged directory service of Nakanowatari cannot reasonably be considered to retaining information items of all of the members belonging to the organization, and actually respond to the inquiry, and classify the guest user as having a second utilization authority or a third authority…Nakanowatari cannot be reasonable construed as directory service as required by claims 1 and 5.”
As Notice of Allowance was issued October 4, 2018.
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP §1412.20. A three step process is used to apply the recapture rule:

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule." See MPEP §1412.02(1).
Regarding step 1, upon review of claims 7-12 of the present reissue application in comparison to claims 1-6 of ‘059 Patent, the Examiner finds claims 7-12 herein are broader in at least one respect than the claims in the ‘059 Patent.	
Regarding step 2, the Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the original application. During original prosecution, Applicant amended the claims, specifically the inquiring step, to include “the directory service being constructed using the entire organization as target, the directory service retaining information items of all of the members belonging to the organization, and responding to the inquiry, the directory service being used to classify the guest user as having a second utilization authority or a third utilization authority” and argued that the prior art fails to teach the language of the claim.  Thus, this feature was added into the independent claims and were surrendered by Applicant in order to achieve allowance of all claims.  As such, these features are found to be the surrender-generating limitations.
Regarding step 3, the Examiner does not find any materially narrowing aspect of the claims directed to the surrender generating limitation.  “If the reissue claim(s), are broadened 
If surrender-generating limitation has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See MPEP 1412.02(I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by application to distinguish over the prior art is entirely eliminated from the reissue application, then a recapture rejection under 35 U.S.C. § 251 is proper and must be made for the claim.  See Id.
In view of the foregoing, it is determined that Applicant has attempted to improperly recapture subject matter explicitly surrendered during prosecution of ‘504 application leading to ‘059 Patent.  Specifically, Applicant has attempted to recapture the noted surrender-generating limitation “the directory service being constructed using the entire organization as target, the directory service retaining information items of all of the members belonging to the organization, and responding to the inquiry, the directory service being used to classify the guest user as having a second utilization authority or a third utilization authority”  as recited in the patent claims of the ‘059 Patent.
Specification

	The specification is objected to because of the following minor informality: the sentence is missing a period at the end. 
	Appropriate correction is reuired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “judging if a source of the usage request is a device on a same local network as the computer;” however it is unclear how this step is implemented.  How is the source being judged?

Claim 10 recites “judging whether or not a function of the system selected as a usage target by the external user requires an approval of the registered user who has approval authority;” however, it is unclear how this step is implemented.  
	
The term “narrower” in claim 11 is a relative term which renders the claim indefinite. The term “narrower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110141513 to Nakanowatari (“Nakanowatari”) in view of U.S. Publication No. 2007/0256121 to Hassan et al. (“Hassan”).
As per claim 7, Nakanowatari discloses performing a first utilization process for a registered user who is registered as a user of a system, the first utilization permission process permitting utilization of the system within a range of a first utilization authority of the registered user (paragraph [0024] – for each user (or user group) who is permitted to execute certain operations of the electronic document to which the policy is to applied, information indicating a scope of operation authority the user is given for the electronic document (e.g., a list of permitted types of operation authority) is included in the record of the policy.  For example, for the electronic document to which the policy having a policy ID “AABB1245” (shown at the top of the example of FIG.3) is assigned, the user having user ID “10001” (or a user who belongs to a group indicated by this ID) has rights of copying and fax transmission.); and performing a second utilization permission process for an external user who is not registered as a user of the system, the second utilization permission process permitting utilization of the system within a range of a second utilization authority of the external user, the first and second utilization authorities being different from each other (paragraphs [0044] – the policy server may be configured so that a set of temporary use conditions for an indefinite guest can be set by not 
Nakanowatari fails to teach wherein the range of the second utilization authority is determined based on whether or not an identification information of the external user registered in a directory service of an organization that the registered user belongs to.
Hassan discloses wherein the range of the second utilization authority is determined based on whether or not an identification information of the external user registered in a directory service of an organization that the registered user belongs to (paragraph [0037]- one or more guest VLAN may be defined to include one or more guest access accounts and one or more network resources.  The one or more network resources included within a guest VLAN may include the Internet, a guest enterprise network and perhaps one or more network resources residing on host network, so that guest users are limited to accessing only these resources).
Nakanowatari and Hassan relate to access control based on user’s rights and are analogous art.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakanowatari by including the features of Hassan. Applying the known technique of Hassan into the system of Nakanowatari would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

As per claim 9, Nakanowatari in combination with Hassan discloses upon receiving a request to use the system, judging if a source of the usage request is a device on same local See MPEP §2111.04: "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation."
	As per claim 11, Nakanowatari in combination with Hassan discloses the range of the second utilization authority in a case where the external user whose identification information is registered in the directory service is narrower than the range of the second utilization authority in a case where the external user whose identification information is not registered in the directory service. See claim 7 above.
	

Claim 12 is rejected on the same rationale as claim 1 above.	


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanowatari and Hassan as applied to claim 7 above, and further in view of US Publication No. 2015/0324578 to Bhooshan et al. (“Bhooshan”).
	Nakanowatari in combination with Hassan disclose transmitting a temporary identification information associated with the determined range of the second utilization authority determined to the communication address of the external user; and, in a case where the 
 Bhooshan discloses wherein the identification information of the external user is a communication address of the external user, and wherein the second utilization permission process further comprises: (abstract, paragraphs [0021]-[0023]).

Allowable Subject Matter
Claims 1-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992